Citation Nr: 1218154	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  10-31 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, currently diagnosed as a schizoaffective disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION


The Veteran served on active duty from November 15, 1972 to December 12, 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in July 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 
Pursuant to his request, the Veteran was scheduled for a video hearing at the RO in November 2011; however, he failed to report for that hearing. As he has not provided cause for his failure to appear or requested another hearing, the Veteran's hearing request is deemed withdrawn. See 38 C.F.R. § 20.704(d).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

A remand for further development of the evidence is required before this matter is ready for final adjudication by the Board.

The claims file indicates records of relevant post-service treatment have not been sought or obtained by the RO. The RO/AMC must seek to assist the Veteran in obtaining these records. See 38 U.S.C.A. § 5103A(a)-(c).

As the Veteran's service personnel records may contain information that is relevant to the nature and extent of the Veteran's in-service psychiatric symptoms, the RO/AMC must seek to obtain the Veteran's complete official military personnel file. See 38 C.F.R. § 5103A(a)-(c).

There are records that establish that the Veteran has been diagnosed with schizoaffective disorder, service treatment records indicating in-service psychiatric evaluation, a self-inflicted laceration to left wrist, an immature personality diagnosis, and a suicidal gesture. 
The Veteran was afforded a VA examination on March 2009. To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. See Barr v. Nicholson, 21 Vet. App. 303, 213 (2007). No rationale was provided by the March 2009 VA examiner in rendering his opinion, and the report is therefore afforded minimal probative weight by the Board. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (neither a VA examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions; most of the probative value of a medical opinion comes from its reasoning). As a result, the March 2009 VA examination report must be returned for corrective action. 38 C.F.R. § 4.2 (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

A May 2008 VA psychiatric treatment note indicates the Veteran is receiving Social Security Administration (SSA) disability benefits. VA has a duty to obtain potentially relevant SSA records when it has actual notice that the Veteran is receiving SSA benefits. See Golz v. Shinseki, 530 F.3d 1317 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify all records of VA and non-VA health care providers who have treated him for psychiatric disability or substance abuse during the period from December 1972 to the present time including the February 1997 hospitalization. See February 1997 VA Medical Center (VAMC) in Chicago, Illinois, hospitalization summary, including past psychiatric history.

After obtaining any appropriate authorizations for release of medical information, the RO/AMC must seek to obtain any records that have not been previously received from each health care provider the Veteran identifies. 

The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.

2. Obtain the Veteran's COMPLETE official military personnel file, and ensure that all available records of in-service hospitalization are obtained.

3. Obtain medical records associated with the SSA disability award, including any SSA administrative decisions (favorable or unfavorable). 

4. Once all available relevant identified medical records and service personnel records have been received, arrange for a VA examination with an appropriate clinician. 

The purpose of the examination is to determine whether the Veteran has a current psychiatric disability that began during service, or chronically worsened during service, or is related to any incident of service.

The following considerations will govern the examination:

* The claims folder, including all relevant medical records, and a copy of this remand, will be reviewed by the examiner. The examiner must acknowledge receipt and review of the claims folder, the medical records obtained, and a copy of this remand.

* If deemed appropriate by the examiner, the Veteran must be scheduled for further medical examinations. All indicated tests and studies must be performed, and any indicated consultations must be scheduled.

* The examiner must take a complete relevant history from the Veteran regarding his pre-service, in-service, and post-service psychiatric difficulties.

* If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must state this, with a fully reasoned explanation.

* The examiner must review the service treatment records and any service personnel records obtained pursuant the Board's remand.

* The examiner's attention is called to the service treatment records which indicate a self-inflicted laceration to the left wrist, an immature personality diagnosis, and a suicidal gesture.

* The examiner must provide a diagnosis for each current psychiatric disorder.

* For each diagnosed current psychiatric disorder, the examiner must provide an opinion as to whether the disorder began during active service, chronically worsened during service, or is related to any incident of service.

* If the Veteran has a current alcohol or substance abuse disorder, the examiner must provide an opinion as to whether that disorder is CAUSED OR AGGRAVATED by another psychiatric disorder.

* In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. The examiner is to specifically address in his or her conclusion the purpose of the examination-- to determine whether the Veteran has a current psychiatric disability that began during service or is related to any incident of service, or whether he experienced a psychosis within one year after discharge from service.

* The examiner is requested to provide a FULLY REASONED EXPLANATION for his or her opinions, as a matter of medical probability, based on his or her clinical experience, medical expertise, and established medical principles. The examiner is advised that by law, an examiner's statement that an opinion is based on the medical expertise of the examiner, with no further explanation, is not a legally sufficient opinion and will likely result in a return of the claim to the examiner. 

8. Review and readjudicate the issue on appeal. If the benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. §7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).






